DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites the limitation “the third sub-cut line” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 should be dependent on claim 11 instead of claim 10. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (EP 2749938) in view of Jang et al. (Jang, US 2018/0018910).
Re claim 1: As shown in Fig. 4, Park discloses an antistatic display panel, comprising:
a display area DA;
a flexible circuit board (comprising pad portion 300, paragraphs 37 and 39);
a driving chip (comprising pad portion 400, paragraphs 37 and 40); and
an electrostatic discharge circuit 200 (paragraphs 45-47, and 52-54);
wherein the driving chip is bound near a lower edge of the display area DA; and

Park does not disclose that the driving chip is fixed on a surface of the flexible circuit board.
As shown in Fig. 2, Jang discloses a display driver IC 220 mounted on a surface of a flexible circuit board 230. Jang also discloses that the driver IC 220 may be mounted on the display panel 100 or on the printed circuit board 300 (paragraph 44).
Thus, as taught by Jang, it would have been obvious to one having skill in the art at the time the invention was made to fix the driving chip on a surface of the flexible board in order to satisfy an intended application such as chip on film.
Re claim 2: The antistatic display panel as claimed in claim 1, wherein the electrostatic discharge circuit 220 is composed of two or more shorting bars and metal wires (250, 220, 260) (paragraphs 45-56).
Re claim 3: The antistatic display panel as claimed in claim 2, wherein a first end of each of the shorting bars 250 is electrically connected to a corresponding one of the pins 420, and a second end of each of the shorting bars 250 is electrically connected to the metal wires 220.
Re claim 4: The antistatic display panel as claimed in claim 2, wherein the driving chip is disposed along a first direction D1 (horizontal direction in Fig. 4), each of the shorting bars 250 is disposed perpendicular to the first direction D1, and every two adjacent shorting bars 250 are provided with equal distance.
Re claim 5: The antistatic display panel as claimed in claim 1, wherein, as shown in Fig. 4, each of the pins comprises a chip input pin 420 (first pad at left) and a chip output pin 420 (adjacent second pad), the chip input pin is electrically connected to a corresponding one of the shorting bars 250 (first 
Re claim 6: As shown in Fig. 4, Park discloses a method of manufacturing an antistatic display panel, comprising:
S10, providing a thin film transistor (TFT) array substrate (paragraphs 37 and 83), wherein the TFT array substrate comprises a display area DA, and a flexible circuit board (comprising pad portion 300) is bound along a first direction D1 (horizontal direction) near a lower edge of the display area DA, and a driving chip (comprising pad portion 400);
S20, providing an electrostatic discharge circuit 220, wherein a plurality of pins 420 of the driving chip are electrically connected to the electrostatic discharge circuit 200, the pins 420 and the electrostatic discharge circuit 200 form a closed loop, and the electrostatic discharge circuit 200 comprises two or more shorting bars and metal wires (250, 240, 260), the shorting bars 250 are disposed perpendicular to the first direction D1, and every two adjacent shorting bars are provided with equal distance;
S30, providing a cutting line SC enclosing a rectangular frame on the TFT array substrate, wherein the cutting line SC passes through the electrostatic discharge circuit 200 along the first direction D1, and the TFT array substrate is cut along the cutting line using a cutter, and the electrostatic discharge circuit 200 is disconnected to obtain the antistatic display panel (paragraphs 58 and 59).
Park does not disclose that the flexible circuit board is fixed with the driving chip.
As shown in Fig. 2, Jang discloses a display driver IC 220 mounted on a surface of a flexible circuit board 230. Jang also discloses that the driver IC 220 may be mounted on the display panel 100 or on the printed circuit board 300 (paragraph 44).

Re claim 7: The method of manufacturing the antistatic display panel as claimed in claim 6, wherein a first end of each of the shorting bars 250 is electrically connected to a corresponding one of the pins 420, and a second end of each of the shorting bars 250 is electrically connected to the metal wires 220.
Re claim 8: The method of manufacturing the antistatic display panel as claimed in claim 6, wherein in the S30, as shown in Fig. 3 where the mother substrate 100 is cut into cell units to form unit panels (paragraphs 58 and 77-79), the cutting line SC (of each unit panel) comprises a first sub-cut line (bottom cut line), a second sub-cut line (left cut line), a third sub-cut line (top cut line), and a fourth a sub-cut line (right cut line), the first sub-cut line and the third sub-cut line are arranged in parallel along the first direction D1, and the second sub-cut line and the fourth sub-cut line are arranged in parallel along a direction perpendicular to the first direction D1.
Re claim 9: The method of manufacturing the antistatic display panel as claimed in claim 8, wherein the third sub-cut line passes through the shorting bars 250 as shown in Fig. 4.
Re claim 10: As shown in Fig. 4, Park discloses a method of manufacturing the antistatic display panel, comprising:
S10, providing a TFT array substrate (paragraphs 37 and 83), the TFT array substrate comprises a display area DA, and a flexible circuit board (comprising pad portion 300) is bound along a first direction D1 (horizontal direction) near a lower edge of the display area DA, and a driving chip (comprising pad portion 400);

S30, providing a cutting line SC enclosing a rectangular frame on the TFT array substrate (Fig. 3), wherein the cutting line SC passes through the electrostatic discharge circuit along the first direction D1, and the TFT array substrate is cut along the cutting line SC using a cutter, and the electrostatic discharge circuit is disconnected to obtain the antistatic display panel (paragraph 58).
Park does not disclose that the flexible circuit board is fixed with the driving chip.
As shown in Fig. 2, Jang discloses a display driver IC 220 mounted on a surface of a flexible circuit board 230. Jang also discloses that the driver IC 220 may be mounted on the display panel 100 or on the printed circuit board 300 (paragraph 44).
Thus, as taught by Jang, it would have been obvious to one having skill in the art at the time the invention was made to fix the driving chip on the flexible board in order to satisfy an intended application such as chip on film.
Re claim 11: The method of manufacturing the antistatic display panel as claimed in claim 10, wherein in the S30, as shown in Fig. 3 where the mother substrate 100 is cut into cell units to form unit panels (paragraphs 58 and 77-79), the cutting line SC (of each unit panel) comprises a first sub-cut line (bottom cut line), a second sub-cut line (left cut line), a third sub-cut line (top cut line), and a fourth a sub-cut line (right cut line), the first sub-cut line and the third sub-cut line are arranged in parallel along the first direction D1, and the second sub-cut line and the fourth sub-cut line are arranged in parallel along a direction perpendicular to the first direction D1.
Re claim 12: The method of manufacturing the antistatic display panel as claimed in claim 11, wherein the third sub-cut line passes through the shorting bars 250 as shown in Fig. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 18, 2021